Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 15/937,617 is presented for examination by the examiner.  Claim 2 is canceled.  Claim 24 is added.  Claims 1 and 3-24 are pending.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dan Schneider on 9/3/21.

The application has been amended as follows:  

1.	(Currently Amended)	A system, comprising:
	a memory or other data storage device configured to store one or both of enterprise mobility management (EMM) data associated with a set of enterprise users of mobile devices associated with an enterprise and cloud service data associated with use of a cloud service by users associated with the enterprise, wherein the EMM data includes usage data generated by an EMM server and the cloud service data includes usage data generated by a cloud service provider; and
	a processor coupled to the memory or other data storage device and configured to: 
correlate the EMM data and the cloud service data to analyze usage of the cloud service by said users associated with the enterprise, including one or both of access of the cloud service using one or more unmanaged devices and access of the cloud service using one or more unmanaged mobile apps, wherein correlating the EMM data and the cloud service data includes creating a uniform data scheme by mapping and normalizing the EMM data and the cloud service data; and
identify, based on the correlated EMM data and the cloud service data, one or more instances in which one or more users associated the enterprise accessed the cloud service using an unmanaged device or unmanaged application; 
determine an extent of risk to the enterprise associated with at least one of the one or more instances in which one or more users associated with the enterprise accessed the cloud service using an unmanaged device or unmanaged application, wherein the extent of the risk to the enterprise is based at least in part on one or more of (i) a relative use of the unmanaged device compared to use of a managed device to access the cloud service, and (ii) a relative use of the unmanaged application compared to the use of a managed application to access the cloud service; and
in response to identifying one or more instances in which one or more users associated the enterprise accessed the cloud service using an unmanaged device or unmanaged application, determine an active measure to be performed based at least in part on the determined extent of risk to the enterprise.
5.	(Currently Amended)	The system of claim 1, wherein the processor is configured to determine the extent of risk based on data correlated across multiple cloud service providers.
6.	(Currently Amended)	The system of claim 1, wherein the processor is further configured to take a responsive action determined based at least in part on the determined extent of risk.

18.	(Currently Amended)	A method of providing secure access to a cloud service, comprising:
	receiving enterprise mobility management (EMM) data associated with a set of enterprise users of mobile devices associated with an enterprise, wherein the EMM data includes usage data generated by an EMM server;
	receiving cloud service data associated with use of a cloud service of a cloud service provider by users associated with the enterprise, wherein the cloud service data includes usage data generated by the cloud service provider; 
	correlating the EMM data and the cloud service data, wherein correlating the EMM data and the cloud service data includes creating a uniform data scheme by mapping and normalizing the EMM data and the cloud service data; and
	analyzing usage of the cloud service by said users associated with the enterprise, including one or both of access of the cloud service using one or more unmanaged devices and access of the cloud service using one or more unmanaged mobile apps, the analyzing the usage of the clouds service comprising:
identifying, based on the correlated EMM data and the cloud service data, one or more instances in which one or more users associated the enterprise accessed the cloud service using an unmanaged device or unmanaged application; 
determining an extent of risk to the enterprise associated with at least one of the one or more instances in which one or more users associated with the enterprise accessed the cloud service using an unmanaged device or unmanaged application, wherein the extent of the risk to the enterprise is based at least in part on one or more of (i) a relative use of the unmanaged device compared to use of a managed device to access the cloud service, and (ii) a relative use of the unmanaged application compared to the use of a managed application to access the cloud service; and
in response to identifying one or more instances in which one or more users associated the enterprise accessed the cloud service using an unmanaged device or unmanaged application, determining an active measure to be performed based at least in part on the determined extent of risk to the enterprise.

20.	(Currently Amended)	A computer program product to provide secure access to a cloud service, the computer program product being embodied in a non-transitory computer readable medium and comprising computer instructions for:
	receiving enterprise mobility management (EMM) data associated with a set of enterprise users of mobile devices associated with an enterprise, wherein the EMM data includes usage data generated by an EMM server;
	receiving cloud service data associated with use of a cloud service of a cloud service provider by users associated with the enterprise, wherein the cloud service data includes usage data generated by a cloud service provider; 
	correlating the EMM data and the cloud service data, wherein correlating the EMM data and the cloud service data includes creating a uniform data scheme by mapping and normalizing the EMM data and the cloud service data; and
	analyzing usage of the cloud service by said users associated with the enterprise, including one or both of access of the cloud service using one or more unmanaged devices and access of the cloud service using one or more unmanaged mobile apps, the analyzing the usage of the clouds service comprising:
identifying, based on the correlated EMM data and the cloud service data, one or more instances in which one or more users associated the enterprise accessed the cloud service using an unmanaged device or unmanaged application; 
determining an extent of risk to the enterprise associated with at least one of the one or more instances in which one or more users associated with the enterprise accessed the cloud service using an unmanaged device or unmanaged application, wherein the extent of the risk to the enterprise is based at least in part on one or more of (i) a relative use of the unmanaged device compared to use of a managed device to access the cloud service, and (ii) a relative use of the unmanaged application compared to the use of a managed application to access the cloud service; and
in response to identifying one or more instances in which one or more users associated the enterprise accessed the cloud service using an unmanaged device or unmanaged application, determining an active measure to be performed based at least in part on the determined extent of risk to the enterprise.


Response to Amendment

	The present claim amendments overcome the previous claim rejections.

EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 8/26/21 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Allowable Subject Matter
Claims 1 and 3-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431